DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 4, 6, 8, 15, 22, 24, 26, 28, 30 and 34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 2, 4, 6,  8 and 15 recite, “the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient” and claims 22, 24, 26 and 28 recite, “where two of the contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of cranial bone” which recitations positively claim the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, claims 2, 4, 6, 8 and 15 could be amended to recite  --the contact features defining the two longitudinal axes are configured to each define a contact angle with a substantially planar portion of cranial bone of the patient--.  Claims 22, 24, 26 and 28 could be amended to recite -- “where two of the contact features configured to be retained within respective bores each are configured to define a contact angle with a substantially planar portion of cranial bone--.
Claim 30 recites, “wherein bores defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, claims 30 could be amended to recite  --wherein bores defining the two longitudinal axes are each configured define a contact angle with a substantially planar portion of cranial bone of the patient--.
Claim 34 recites “wherein the at least two contact features define a contact angle with the planar portion of the head” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, claims 30 could be amended to recite  --wherein the at least two contact features are configured to define a contact angle with the planar portion of the head--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in independent claims 1  and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --less than 45 degrees--.
	As claims 2-20 depend from claim 1 they are rejected for at least the same reasons as claim 1 and as and claims 22-33 depend from claim 21 they are rejected for at least the same reasons as claim 21.  
Regarding claims 2 and 22, the term “about ninety degrees” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the contact angle is between 75 degrees and 115 degrees--.
Regarding claims 2 and 22 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 2 and 22 the term “substantially planar portion of the cranial bone of the patient” is indefinite as how planar a portion of the cranial bone is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 3 and 23, the term “about 20 degrees” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --less than 25 degrees --.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 23 recite the broad recitation “the angle defined by the longitudinal axis” [which, according to claim 1 from which claim 3 depends, and claim 21 from which claim 23 depends, is less than about 30 degrees], and the claims also recite “the angle defined by the longitudinal axis is preferably less than about 20 degrees” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the limitation in each claim will be interpreted as being required.
As claims 4 and 24 depend from claim 3 and 23, respectively, they are rejected for at least the same reasons as their respective independent claims. 
Regarding claims 4 and 24, the term “about 90” is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the contact angle is  between 75 degrees and 115 degrees--.
Regarding claims 4 and 24 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which the contact feature is capable of creating an angle--.
Regarding claims 4 and 24, the term “substantially planar portion of the cranial bone of the patient” is indefinite as how planar a portion of the cranial bone is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 5 and 25, the term “less than about 10 degrees” is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --less than 15 degrees --.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims  5 and 25 recites the broad recitation “the angle defined by the longitudinal axis” [which, according to claim 1 from which claim 5 depends and claim 21 from which claim 25 depends, is less than about 30 degrees], and the claims also recite “the angle defined by the longitudinal axis is preferably less than about 10 degrees” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the limitation will be interpreted as being required in each claim .
Claim 6, which depends from claim 5, and claim 26, which depends from claim 25, are therefore rejected for at least the same reasons as their respective independent claims.
Regarding claims 6 and 26, the term “about 90 degrees” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the contact angle is between 75 degrees and 115  degrees--.
Regarding claims 6 and 26 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claim 6 and 26, the term “substantially planar portion of the cranial bone of the patient” is indefinite as how planar a portion of the cranial bone is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 7 and 27, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the longitudinal axis is 15 degrees or less--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 27  recite the broad recitation “the angle defined by the longitudinal axes [which, according to claim 1 from which claim 5 depends, is less than about 30 degrees], and the claim also recites “the angle defined by the longitudinal axes is preferably about 0 degrees” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the limitation will be interpreted as being required in each claim.
Claim 8, which depends from claim 7, and claim 28, which depends from claim 27, are rejected for at least the same reasons as their respective independent claims.
Regarding claims 8 and 28, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the contact angle is between 75 degrees and 115 degrees--.
Regarding claims 8 and 28 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 8 and 28, the term “substantially planar portion of cranial bone” is indefinite as how planar a portion of the cranial bone is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which the contact feature is capable of creating an angle--.
Regarding claims 9 and 29 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as  --a portion of the head of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 9 and 29, the term “substantially planar portion of the head of the patient” is indefinite as how planar a portion of the head is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of the head the patient at which each contact feature is capable of creating an angle--.
Regarding claims 15 and 30, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --the contact angle is between 75 degrees and 115 degrees--.
Regarding claims 15 and 30 the term “substantially planar portion” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 15 and 30, the term “substantially planar portion of the cranial bone of the patient” is indefinite as how planar a portion of the cranial bone is is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of cranial bone of the patient at which each contact feature is capable of creating an angle--.
Regarding claims 19 and 32, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a distance of 40 mm to 100 mm--.
Regarding claims 20 and 33, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a distance of 10 mm to 70 mm--.
Regarding claim 34, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as –a contact angle with the planar portion of the head of the patient of  between 75 degrees and 115--.
Regarding claim 34 the term “generally planar portion” is a relative term which renders the claims indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a portion of the head of the patient at which each contact feature is capable of creating an angle--.
Regarding claim 34, the term “generally planar portion of the head of the patient” is indefinite as how planar a portion of the head is varies between one person to the next.  For the purposes of examination the limitation will be interpreted as --a portion of head of the patient at which each contact feature is capable of creating an angle--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-18, 21-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 2013/0096557).
	Regarding claim 1, Dinkler discloses a device 26 (skull clamp assembly 26, [0026], Fig. 1A) for use with a head fixation device 20 (head fixation device 20, [0026], Fig. 1A) to stabilize a head of a patient ([0026]), the device comprising two or more contact features 57’, 24B’ (arc skull pin 57’, [0032], second skull pin 24B’, [0044]; see annotated Fig. 1A below; contact features 57’ and 24B’ correspond to contact features 57 and 24B in embodiments of head fixation device of Fig. 1, [0036] [0044], [0040]) 

    PNG
    media_image1.png
    601
    715
    media_image1.png
    Greyscale


configured to contact the head of the patient ([0028]), wherein the device is configured such that each of the contact features define a longitudinal axis that extends through a distal end of the contact feature configured to contact the head of the patient ([0028], [0034]; see annotated Fig. 1A above) wherein an angle defined by two of the longitudinal axes appears to be less than about 30 degrees (arc skull pin 57’ [contact feature] pivots toward and away from the axis 40 [Fig. 1A], [0035]; see annotated Fig. 2 below which is annotated to show an angle between the longitudinal axis of the arc skull pin and pin 24B’ as being less than 30 degrees; less than 30 degrees is extrapolated as the longitudinal axis of the arc skull pin 57’ is less than at least a third the distance from the 45 degree line and the line half  of 45 degrees and an angle that is one third of the distance would be 30 degrees (22.5 degrees + 7.5 degrees) thus the angle of the longitudinal axis of the arc skull pin 57 with the longitudinal axis 40 of the ping 24B appears to be less than 30 degrees),
 
    PNG
    media_image2.png
    681
    717
    media_image2.png
    Greyscale
. 
Although Dinkler discloses wherein an angle defined by two of the longitudinal axes appears to be less than about 30 degrees, Dinkler does not explicitly disclose wherein an angle defined by two of the longitudinal axes is less than about 30 degrees.
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]), thus the skull arc pin has the capability of being configured at a range of acute angles and such that an angle defined by two of the longitudinal axes is less than 30 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a longitudinal axis that extends through a distal end of the contact feature configured to contact the head of the patient and an angle defined by two of the longitudinal axes, has an angle defined by two longitudinal axes that is less than about 30 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 2, Dinkler discloses the invention as described above and further discloses wherein the angle defined between the two longitudinal axes is determined by a configuration (see annotated Fig. 2 with regard to the claim 1 rejection) where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B below where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
	
    PNG
    media_image3.png
    392
    432
    media_image3.png
    Greyscale

Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 3, Dinkler discloses the invention as described above and further discloses wherein the angle defined by the longitudinal axes appears to be preferably less than about 20 degrees (see annotated Fig. 1B below where the angle defined by the longitudinal axis is less than about 20 degrees; the angle is about 11 degrees as seen in the annotated Fig. 1 below; also the arc skull pin 57 may be selectively positioned as desired; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus there is an embodiment where pivoting need not be restricted to  a pivoting to a respective maximum) 

    PNG
    media_image4.png
    586
    700
    media_image4.png
    Greyscale

Although Dinkler discloses wherein the angle defined by two of the longitudinal axes appears to be less than about 20 degrees, Dinkler  does not explicitly disclose wherein the angle defined by two of the longitudinal axes is less than about 20 degrees.
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]), thus the skull arc pin has the capability of being configured such that an angle defined by two of the longitudinal axes is less than 20 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a longitudinal axis that extends through a distal end of the contact feature configured to contact the head of the patient and an angle defined by two of the longitudinal axes, has an angle defined by two longitudinal axes that is less than about 20 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 4, Dinkler discloses the inventio as described above and further discloses wherein the angle defined between the two longitudinal axes is determined by a configuration (see annotated Fig. 2 with regard to the claim 1 rejection) where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees (See Fig. 1B above with regard to the claim 2 rejection where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone[0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1 below where one contact angles is less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 5, Dinkler discloses the invention as described above and further discloses wherein the angle defined by the longitudinal axes appears to be preferably less than about 10 degrees (see annotated Fig. 1B above with regard to the claim 3 rejection where the angle defined by the longitudinal axis is about 11 degrees [as defined above in the 112 b rejection section, less than about 10 degrees is defined as less than 15 degrees, so 11 degrees meets the limitation]; also the arc skull pin 57 may be selectively positioned as desired; such a rotation of the skull clamp arc assembly may be restricted to a respective maximum pivot away from the axis 40, [0040]; thus there is an embodiment where pivoting need not be restricted to a respective maximum).
Although Dinkler discloses wherein the angle defined by two of the longitudinal axes appears to be less than about 10 degrees, Dinkler  does not explicitly disclose wherein the angle defined by two of the longitudinal axes is less than about 10 degrees.
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]), thus the skull arc pin has the capability of being configured such that an angle defined by two of the longitudinal axes is less than 10 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a longitudinal axis that extends through a distal end of the contact feature configured to contact the head of the patient and an angle defined by two of the longitudinal axes, has an angle defined by two longitudinal axes that is less than about 10 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 6, Dinkler discloses the invention as described above and further discloses wherein the angle defined between the two longitudinal axes is determined by a configuration (see annotated Fig. 2 with regard to the claim 1 rejection) where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees (See Fig. 1B above with regard to the claim 2 rejection where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1 below where one contact angles is less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees .	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 2[part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees .	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 7, Dinkler discloses the invention as described above and further discloses wherein the angle defined by the longitudinal axes appears to be preferably about 0 degrees (see annotated Fig. 1B above with regard to the claim 3 rejection where the longitudinal axes appear almost parallel and the angle defined by the longitudinal axis appears to be about 11 degrees [as defined above in the 112 b rejection section, about zero degrees is defined as less than 15 degrees, so about 11 degrees meets the limitation]).
Although Dinkler discloses wherein the angle defined by the longitudinal axes appears to be preferably about 0 degrees, Dinkler does not explicitly disclose wherein the angle defined by the longitudinal axes is preferably about 0 degrees.
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis  40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle for each longitudinal axis is about 90 degrees and thus the angle defined by the longitudinal axes is preferably about 0 degrees (axes are almost parallel and Applicant’s specification indicates a zero degree angle is when the axes defined by the pins are parallel, [00032]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a longitudinal axis that extends through a distal end of the contact feature configured to contact the head of the patient and an angle defined by two of the longitudinal axes, has an angle defined by the longitudinal axes that is preferably about 0 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
	Regarding claim 8,  Dinkler discloses the invention as described above and further discloses wherein the angle defined between the two longitudinal axes is determined by a configuration (see annotated Fig. 2 with regard to the claim 1 rejection) where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees (See Fig. 1B above with regard to the claim 2 rejection where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone[0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1 below where one contact angles is less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 9, Dinkler discloses the invention as described above and further discloses wherein at least two of the two or more contact features are configured to contact a substantially planar portion of the head of the patient (two or more contact features 57, 24B are configured to contact a portion of the head [[0034], [0046], Fig. 1B] at which each contact feature is capable of creating an angle, [as described above with regard to 112b rejection], see annotated Fig. 1B with regard to the rejection to claim 2).
Regarding claim 10, Dinkler discloses the invention as described above and further discloses wherein the contact features are selectively retained by the device (skull pins [contact feature] are provided to the first and second ends, [0028], Fig. 2; thus the skull pins are selected and retained at the ends; the arc skull pin 57 [contact feature] may be selectively positioned as desired, skull clamp arc assembly 26 may pivot such that the arc skull pin pivots[0035]; thus it is selectively retained by skull clamp arc assembly).
Regarding claim 11, Dinkler discloses the invention as described above and further discloses wherein the contact features are formed as a unitary structure with the device (merriamwebster.com defines unitary as “of or relating to a unit” and merriamwebster.com defines unit as “a single thing, person or group that is constituent of the whole”; contact features 57’, 24B’ are each a single thing that is constituent of the whole [device for use with a head fixation device]; thus the contact features are unitary.
Regarding claim 12, Dinkler discloses the invention as described above and further discloses wherein the device comprises an arm 68, 70, 72, 30B (rocker guide assembly 68, lower rocker assembly 70, upper rocker assembly 72, end 30B, [0027], [0028], [0036], Figs. 1A, 1B) having or configured to retain the contact features (skull pins provided to the first and second ends 30A, 30B, [0028]; arc skull pin 57 is secured to upper rocker arc 80 part of upper rocker arm 72; Fig. 1B,[0026],[0027], [0029],[0038], [0039]).
Regarding claim 13, Dinkler discloses the invention as described above and further discloses wherein the contact features comprise a skull pin ([0035], [0044], Fig. 1B)
	Regarding claim 15, Dinkler discloses the invention as described above and further discloses wherein the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees, where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees (See Fig. 1B above with regard to the claim 2 rejection where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone[0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B above with regard to the claim 2 rejection  where one contact angles is less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]) and wherein the contact angle represents a penetration angle (the arc skull pin is operable to engage the head of a patient[0034]; thus the contact angle formed with the longitudinal axis of the arc skull pin represents a penetration angle).
Although Dinkler discloses wherein the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose wherein the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured wherein the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device for use with a head fixation device of Dinkler having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved device for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 16, Dinkler discloses the invention as described above and further discloses comprising a rocker arm assembly 68, 30B (end 30B, [0026]-[0029], rocker guide assembly 68, [0036]) comprising an arm 70, 72, 30B (lower rocket assembly 70, upper rocket assembly 72, [0036], Fig. 1B) having or configured to retain the contact features (arc skull pin 57 is secured to upper rocker arc 80 part of upper rocker arm 72; Fig. 1B,[0026],[0027], [0029],[0038], [0039]; see Fig. 1B; also skull pins 24 provided to the first and second ends 30A, 30B of skull clamp body 28, [0027], [0032]).
Regarding claim 17, Dinkler discloses the invention as described above and further discloses wherein the arm of the rocker arm assembly is non-curved (see Fig. 2 showing end 30B which is non curved).
Regarding claim 18, Dinkler discloses the invention as described above and further discloses wherein the arm comprises two or more bores 54, 85 each configured to retain one of the contact features (threaded interior channel 54/54” of first and/or second end 30A, 30B through which the skull pin may pass, [0030]; upper arc 80 [part of upper rocker assembly 72, [0038], may be operable to receive and support the arc skull pin 57 in the channel 85 extending at least partially through the arc 80, [0039]).
Regarding claim 21, Dinkler discloses a rocker arm assembly 68, 30B  (end 30B, [0026]-[0029], rocker guide assembly 68, [0036]) for use with a head fixation device 20 (head fixation device 20, [0026], Fig. 1A) to stabilize a head of a patient ([0026]), the rocker arm assembly comprising an arm 70, 72, 30B (lower rocket assembly 70, upper rocket assembly 72, [0036], Fig. 1B) comprising two or more bores 54, 85 (channel 54, [0030], channel 85, [0039]) configured to each selectively retain a contact feature 24B, 57, (skull pin 24B, arc skull pin 57, [0032], Fig. 1; contact features 57 and 24B correspond to contact features 57’ and 24B’ in embodiments of head fixation device of Fig. 1, [0036] [0044], [0040]; threaded interior channel 54/54” of first and/or second end 30A, 30B through which the skull pin may pass, [0030]; upper arc 80 [part of upper rocker assembly 72, [0038], may be operable to receive and support the arc skull pin 57 in the channel 85 extending at least partially through the arc 80, [0039]) configured to contact the head of the patient ([0002], [0028], [0034]), wherein each of the bores define a longitudinal axis (see annotated Fig. 2 below with regard to the rejection to claim 1 where the longitudinal axis of each bore is seen; arc skull pin 57 part of skull clamp assembly 26, [0034], Fig. 1A is pivoted until desired position is obtained, [0041]; arc skull pin 57 disposed in channel 85 [bore], [0039]; channel [bore] part of upper rocker assembly 72 which is part of skull clamp assembly 26, [0036]-[0039]; skull pin 24 passes through channel 54 [bore], [0030])


    PNG
    media_image5.png
    681
    717
    media_image5.png
    Greyscale

wherein an angle defined between two of the longitudinal axes an angle appears to be less than about 30 degrees (arc skull pin 57’ [contact feature] pivots toward and away from the axis 40 [Fig. 1A], [0035]; see annotated Fig. 2 above which is annotated to show an angle between the longitudinal axis of the arc skull pin and pin 24B’ as being less than 30 degrees; less than 30 degrees is extrapolated as the longitudinal axis of the arc skull pin 57’ is less than at least a third the distance from the 45 degree line and the line half  of 45 degrees and an angle that is one third of the distance would be 30 degrees (22.5 degrees + 7.5 degrees) thus the angle of the longitudinal axis of the arc skull pin 57 with the longitudinal axis 40 of the ping 24B appears to be less than 30 degrees).
Although Dinkler discloses wherein an angle defined between two of the longitudinal axes appears to be less than about 30 degrees, Dinkler does not explicitly disclose wherein an angle defined by two of the longitudinal axes is less than about 30 degrees.
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel [bore] for the skull pin 57 [contact feature] may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [and its bore] may be selectively positioned as desired, [0035]), thus the skull arc pin [and the bore within which it is disposed] has the capability of being configured at a range of acute angles and such that an angle defined by two of the longitudinal axes is less than 30 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm assembly for use with a head fixation device of Dinkler comprising an arm having two bores that each define a longitudinal axis and an angle defined by two of the longitudinal axes, has an angle defined by two longitudinal axes that is less than about 30 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 22, Dinkler discloses the invention as described above and further discloses wherein the angle defined between two of the longitudinal axes is determined by a configuration where two of the contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of cranial bone, wherein the contact angle appears to be about 90 degrees (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [and its bore] may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B below where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
.

	
    PNG
    media_image6.png
    392
    432
    media_image6.png
    Greyscale

Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]-[0039]; arc skull pin 57 in channel 85 [bore], [0039], part of skull clamp arc assembly, [0034], [0039] Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the bore] for the arc skull pin 57  may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [thus the bore [channel 85 ] within which it is disposed, may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 23, Dinkler discloses the invention as described above and further discloses wherein the angle defined by the longitudinal axes appears to be preferably less than about 20 degrees (see annotated Fig. 1B above with regard to the claim 3 rejection, where the angle defined by the longitudinal axis is less than about 20 degrees; the angle is about 11 degrees as seen in the annotated Fig. 1 below; also the arc skull pin 57 [thus the bore within which it is disposed] may be selectively positioned as desired; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus there is an embodiment where pivoting need not be restricted to  a pivoting to a respective maximum) 

    PNG
    media_image4.png
    586
    700
    media_image4.png
    Greyscale

Although Dinkler discloses wherein the angle defined by two of the longitudinal axes appears to be less than about 20 degrees, Dinkler  does not explicitly disclose wherein the angle defined by two of the longitudinal axes is less than about 20 degrees.
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 in channel 85 [bore], [0039], part of skull clamp arc assembly, [0034], [0039], Fig. 1A]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039]] may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [and its bore] may be selectively positioned as desired, [0035]), thus the skull arc pin has the capability of being configured such that an angle defined by two of the longitudinal axes is less than 20 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having an arm comprising two or more bores that each define a longitudinal axis and an angle defined between two of the longitudinal axes, has an angle defined by the longitudinal axes that is less than about 20 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 24, Dinkler discloses the invention as described above and further discloses wherein the angle defined between two of the longitudinal axes is determined by a configuration where two of the contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of cranial bone, wherein the contact angle is about 90 degrees (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [and its bore] may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B above with regard to the claim 22 rejection where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]-[0039]; arc skull pin 57 in channel 85 [bore], part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [thus the bore [channel 85]] within which it is disposed, may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin [and its bore] has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of 
having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 25, Dinkler discloses the invention as described above and further discloses wherein the wherein the angle defined by the longitudinal axes appears to be preferably less than about 10 degrees (see annotated Fig. 1B above with regard to the claim 23 rejection, where the angle defined by the longitudinal axis is less than about 20 degrees; the angle is about 11 degrees as seen in the annotated Fig. 1 above with regard to claim 3; [as defined above in the 112 b rejection section, less than about 10 degrees is defined as less than 15 degrees, so 11 degrees meets the limitation]; also the arc skull pin 57 [thus its bore] may be selectively positioned as desired; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus there is an embodiment where pivoting need not be restricted to  a pivoting to a respective maximum) 
Although Dinkler discloses wherein the angle defined by two of the longitudinal axes appears to be less than about 10 degrees, Dinkler does not explicitly disclose wherein the angle defined by two of the longitudinal axes is less than about 10 degrees.
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26], [0036]] are pivoted are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039]] may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 [and its bore] may be selectively positioned as desired, [0035]), thus the skull arc pin [and its bore] has the capability of being configured such that an angle defined by two of the longitudinal axes is less than 10 about degrees.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having an arm comprising two or more bores that each define a longitudinal axis and an angles between two of the longitudinal axes, has an angle defined by two longitudinal axes that is less than about 10 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 26, Dinkler discloses the invention as described above and further discloses wherein the angle defined between two of the longitudinal axes is determined by a configuration where two of the contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of cranial bone, wherein the contact angle is about 90 degrees (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 [and its bore] may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B above with regard to the claim 22 rejection where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]-[0039]; arc skull pin 57 in channel 85 [bore], part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 thus the bore [channel 85 ] within which it is disposed, may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of 
having contact features each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 27, Dinkler discloses the inventio as described above and further discloses wherein the angle defined by the longitudinal axes appears to be preferably about 0 degrees (see annotated Fig. 1B above with regard to the claim 23 rejection where the longitudinal axes appear almost parallel and the angle defined by the longitudinal axis appears to be about 11 degrees [as defined above in the 112 b rejection section, about zero degrees is defined as less than 15 degrees, so about 11 degrees meets the limitation).
Although Dinkler discloses wherein the angle defined by the longitudinal axes appears to be preferably about 0 degrees, Dinkler does not explicitly disclose wherein the angle defined by the longitudinal axes is about 0 degrees.
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 in channel 85 [bore] part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 thus the bore [channel 85] within which it is disposed may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis  40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle for each longitudinal axis is about 90 degrees and thus the angle defined by the longitudinal axes is preferably about 0 degrees (axes are almost parallel and Applicant’s specification indicates a zero degree angles is when the axes defined by the pins are parallel, [00032]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having an arm comprising two or more bores that each define a longitudinal axis and an angle defined by the longitudinal axes, has an angle defined by the longitudinal axes that is preferably about 0 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 28, Dinkler discloses the invention as described above and further discloses and further discloses wherein the angle defined between two of the longitudinal axes is determined by a configuration where two of the contact features configured to be retained within respective bores each define a contact angle with a substantially planar portion of cranial bone, wherein the contact angle appears to be about 90 degrees (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 [and its bore] may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone [0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B above with regard to the claim 22 rejection where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]-[0039] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039],  may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 thus the bore [channel 85] within which it is disposed, may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having contact features configured to be retained within respective bores each defining a contact angle with a substantially planar portion of the cranial bone of the patient, each have a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).
Regarding claim 29, Dinkler discloses the invention as described above and further discloses wherein two of the contact features configured to be retained within respective bores are configured to contact a substantially planar portion of the head of the patient (two or more contact features 57, 24B are configured to contact a portion of the head [[0034], [0046], Fig. 1B] at which each contact feature is capable of creating an angle, [as described above with regard to 112b rejection], see annotated Fig. 1B with regard to the rejection to claim 2).
Regarding claim 30, Dinkler discloses the invention as described above and further discloses wherein bores defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees, and wherein the contact angle represents a penetration angle (See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 [which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]-[0039], may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 47 [and its bore] may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the longitudinal axes of the bore [seen in annotated Fig. 2 with respect to the rejection to claim 21] thus the bore also, define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1B above with regard to the claim 22 rejection where one contact angles appears to be less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]) and wherein the contact angle represents a penetration angle (the arc skull pin is operable to engage the head of a patient[0034]; thus the contact angle formed with the longitudinal axis of the bore of the arc skull pin represents a penetration angle).
Although Dinkler discloses bores defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle appears to be about 90 degrees, Dinkler does not explicitly disclose the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
Dinkler teaches that one of the contact features 57 [and its bore] is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 70 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 which includes the channel 85 [bore] for the arc skull pin 57 [contact feature], [0036]’[0039] may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 thus the bore [channel 85 ] within which it is disposed, may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of cranial bone of the patient, wherein the contact angle is about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rocker arm for use with a head fixation device of Dinkler having bores defining a contact angle with a substantially planar portion of cranial bone of the patient, define a contact angle with a substantially planar portion of the cranial bone of the patient that is about 90 degrees, as taught by Dinkler, in order to provide an improved rocker arm for use with a head fixation device that may engage the head of a patient (Dinkler, [0035]).

 Regarding claim 31, Dinkler discloses the invention as described above and further discloses wherein the arm of the rocker arm assembly is non-curved (see Fig. 2 showing end 30B which is non curved).
Regarding claim 34 Dinkler discloses a head fixation device 20 (head fixation device 20, [0026], Fig. 1A) for stabilizing a head of a patient ([0026]), wherein the head fixation device comprises a rocker arm assembly 68, 30B (end 30B, [0026]-[0029], rocker guide assembly 68, [0036]), wherein the rocker arm assembly comprises an arm 70, 72, 30B (lower rocker assembly 70, upper rocker assembly 72, [0036], Fig. 1B) configured to selectively retain two or more contact features 24B, 57, (skull pin 24B, arc skull pin 57, [0032], Fig. 1; contact features 57 and 24B correspond to contact features 57’ and 24B’ in embodiments of head fixation device of Fig. 1, [0036] [0044], [0040]; threaded interior channel 54/54” of first and/or second end 30A, 30B through which the skull pin may pass, [0030]; upper arc 80 [part of upper rocker assembly 72, [0038], may be operable to receive and support the arc skull pin 57 in the channel 85 extending at least partially through the arc 80, [0039]), wherein at least two of the contact features are configured to contact a generally planar portion of the head of the patient ([0031], [0034]), and wherein the at least two of the contact features define a contact angle with the planar portion of the head of the patient of about 90 degrees (See Fig. 1B above with regard to the claim 2 rejection where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57  may be selectively positioned as desired, [0035]; the contact features defining the two longitudinal axes each define a contact angle with a substantially planar portion of the cranial bone, [0035]; the contact features contact the cranial bone[0035] and thus define a contact angle; the contact features have the capability to each define a contact angle with a substantially planar portion of the cranial bone, wherein the contact angle for each contact feature appears to be about 90 degrees, see annotated Fig. 1 below where one contact angles is less than 115 degrees and the other contact angle is 90 degrees; this contact angle is selectively positioned as desired, [0035]).
Although Dinkler discloses wherein the at least two of the contact features define a contact angle with the planar portion the head of the patient that appears to be about 90 degrees, Dinkler does not explicitly disclose where the contact features define a contact angle with the planar portion of the head of the patient that is about 90 degrees.	
Dinkler teaches that one of the contact features 57 is pivotable via an upper rocker assembly 72 and/or a lower rocker assembly 72 ([0037]-[0041]) to engage and disengage the head of a patient ([0035]; See Fig. 1B where the lower rocker assembly 70 and/or upper rocker assembly 72 [part of skull clamp arc assembly 26, [0036]; arc skull pin 57 part of skull clamp arc assembly, [0034], Fig. 1A] are pivoted until a desired position is attained, [0041]; the skull clamp arc assembly 26 may be pivotable relative to first or second end 30A, 30B from which it extends such that the skull arc assembly 26 rotates about the axis 40, [0035]; thereby the skull arc pins may engage and disengage the heat of a patient when the skull clamp 22 is positioned thereabout, [0035]; the arc skull pin 57 may be selectively positioned as desired, [0035]; such a rotation of the skull clamp arc assembly may be restricted to a pivoting to a respective maximum pivot away from the axis 40, [0040]; thus Dinkler teaches there is an embodiment where pivoting need not be restricted to a pivoting to a respective maximum), thus the skull arc pin has the capability of being configured where the contact features define [via the two longitudinal axes of each contact feature] a contact angle with the planar portion of the of about 90 degrees.	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the head fixation device of Dinkler having contact features defining a contact angle with the planar portion of the head of the patient, define a contact angle of about 90 degrees, as taught by Dinkler, in order to provide an improved head fixation device that may engage the head of a patient (Dinkler, [0035]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 2013/0096557) in view of  Schuele (US 2016/0228280).
Regarding claim 14, Dinkler discloses the invention as described above.
Dinkler does not disclose wherein the contact features comprise a pad.
Schuele teaches an analogous device 404 (stabilization assemblies 404, [0022]) for use with a head fixation device 400 ([0002], [0021]) comprising contact features 410 (pads 410, [0023]), wherein the contact features comprise a pad 410 ([0023]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the contact features of the device for use with a head fixation device of Dinkler, comprises a pad, as taught by Schuele, in order to provide an improved device for use with a fixation device that has a non-invasive setup or configuration (Schuele, [0026])
Claim(s) 19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 2013/0096557) in view of  Mayfield (NPL brochure entitled, “Mayfield Infinity Support System”) and in further view of Brennan (NPL article entitled “FDA Urges Caution with Neurosurgical Head Holders Due to Slippage”) as evidenced by Wang (NPL articles entitled, “In vitro stability analysis of the three-pronged Mayfield head clamp using pins in four different positions on the skull”).
	Regarding claim 19, Dinkler discloses the invention as described above and further discloses wherein at least two of the contact features are spaced apart (Fig. 2 shows arc skull pin 57 and second skull pin 24B spaced apart).
	Dinkler does not disclose wherein at least two of the two or more contact features are spaced apart a distance of about 50 mm to about 90 mm.
	Mayfield teaches an analogous device for use with a head fixation device (see annotated Mayfield figure below) 

    PNG
    media_image7.png
    556
    808
    media_image7.png
    Greyscale


having analogous two or more contact features that are spaced apart a selected distance as needed  (annotated Mayfield figure above, Mayfield, page 3; Mayfield page 4 provides that the rocker arm [analogous device for use with a head fixation device] varies in size to provide the ability to match stabilization points to the size of the patient’s head [adult or child], Mayfield, page 4; thus placement of the contact features varies and is selected depending on size of the patient’s head).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the contact features of the device for use with a head fixation device of Dinkler are spaced apart a selected distance as needed, as taught by Mayfield, in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Dinkler in view of Mayfield discloses the invention as described above.
Dinkler in view of Mayfield does not disclose wherein at least two of the two or more contact features are spaced apart a distance of about 50 mm to about 90 mm.
Brennan teaches an analogous device for use with a head fixation device (see annotated Brennan Figure below) 

    PNG
    media_image8.png
    535
    657
    media_image8.png
    Greyscale


having analogous two or more contact features (rocker pins, annotated Brennan Figure above) wherein at least two of the two or more contact features are spaced apart a distance of about 50 mm to about 90 mm (Wang provides in Table 1 that a circumference of a head for groups A/D may be 58 mm [57.77 + .23]; thus the radius of the head of Brennan can be determined by the formula C=2πr thus 58=2πr thus r=9.23mm; and the distance between 2 pins [Distance 2] is about the same as the radius; thus the distance between the two contact features is about 9mm where the head of the patient has a circumference of 58mm).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the two or more contact features of the device for use with a head fixation device of Dinkler in view of Mayfield are spaced apart a distance of about 50 mm to about 90 mm as taught by Brennan as evidenced by Wang in order to provide an improved device for use with a head fixation device that that provides optimal fixation and surgical access (Mayfield, page 4).
Regarding claim 32, Dinkler discloses the invention as described above and further discloses wherein at least two of the two or more bores are spaced apart (Fig. 2 shows arc skull pin 57 and second skull pin 24B [within channels (bore)] spaced apart).
	Dinkler does not disclose wherein at least two of the two or more bores are spaced apart a distance of about 50 mm to about 90 mm.
	Mayfield teaches an analogous device for use with a head fixation device (see annotated Mayfield figure above with regard to claim 19) having analogous two or more bores spaced apart a selected distance as needed (annotated Mayfield figure above; Mayfield, page 3; Mayfield page 4 provides that the rocker arm [analogous device for use with a head fixation device] vary in size to provide the ability to match stabilization points to the size of the patient’s head [adult or child], Mayfield, page 4; thus placement of the contact features and the bores within which the contact features are disposed varies and is selected depending on size of the patient’s head).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bores of the rocker arm for use with a head fixation device of Dinkler are spaced apart a selected distance as needed, as taught by Mayfield, in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Dinkler in view of Mayfield discloses the invention as described above.
Dinkler in view of Mayfield does not disclose wherein at least two of the two or more of the bores are spaced apart a distance of about 50 mm to about 90 mm.
Brennan teaches an analogous device for use with a head fixation device (see annotated Brennan Figure above with regard to claim 19) having at least two positions at which analogous  contact features (rocker pins) are retained (see annotated Brennan Figure above) wherein at least two of the two or more positions are spaced apart a distance of about 50 mm to about 90 mm (Wang provides in Table 1 that a circumference of a head for groups A/D may be 58 mm [57.77 + .23]; thus the radius of the head of Brennan can be determined by the formula C=2πr thus 58=2πr thus r=9.23mm; and the distance between 2 pins [Distance 2] is about the same as the radius; thus the distance between the two contact features is about 9mm where the head of the patient has a circumference of 58mm; thus the positions at which the contact features are retained are spaced apart about 9mm).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the two or more bores of the rocker arm of Dinkler in view of Mayfield for use with a head fixation device that are spaced apart, are spaced apart a distance of about 50 mm to about 90 mm as taught by Brennan as evidenced by Wang in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Claim(s) 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 2013/0096557) in view of Mayfield (NPL brochure entitled, “Mayfield Infinity Support System”) and in further view of Wang (NPL articles entitled, “In vitro stability analysis of the three-pronged Mayfield head clamp using pins in four different positions on the skull”).
Regarding claim 20, Dinkler discloses the invention as described above and further discloses wherein at least two of the contact features are spaced apart (Fig. 2 shows arc skull pin 57 and second skull pin 24B spaced apart).
	Dinkler does not disclose wherein at least two of the two or more contact features are spaced apart a distance of about 20 mm to about 55 mm.
	Mayfield teaches an analogous device for use with a head fixation device (see annotated Mayfield figure above with regard to claim 19 rejection) having analogous two or more contact features that are spaced apart a selected distance as needed  (annotated Mayfield figure above, Mayfield, page 3; Mayfield page 4 provides that the rocker arm [analogous device for use with a head fixation device] varies in size to provide the ability to match stabilization points to the size of the patient’s head [adult or child], Mayfield, page 4; thus placement of the contact features varies and is selected depending on size of the patient’s head).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the contact features of the device for use with a head fixation device of Dinkler are spaced apart a selected distance as needed, as taught by Mayfield, in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Dinkler in view of Mayfield discloses the invention as described above.
Dinkler in view of Mayfield does not disclose wherein at least two of the two or more contact features are spaced apart a distance of about 20 mm to about 55 mm.
Wang teaches an analogous device for use with a head fixation device (Fig. 1D) with analogous at least two contact features (two pins on left side of annotated Fig. D below) 

    PNG
    media_image9.png
    595
    554
    media_image9.png
    Greyscale

where at least two of the two or more contact features are spaced apart a distance of about 20 mm to about 55 mm (the distance between the two pins [distance 1] is about greater than ½ of the 3.5 cm distance [Distance 2] as shown in the drawing thus about 2.0 cm; thus the bores which retain the pins are spaces apart about 2.0 cm).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the two or more contact features of the device of Dinkler in view of Mayfield for use with a head fixation device are spaced apart a distance of about 20 mm to about 55 mm as taught by Wang in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Regarding claim 33, Dinkler discloses the invention as described above and further discloses wherein at least two of  bores are spaced apart (Fig. 2 shows arc skull pin 57 and second skull pin 24B (within channels [bores] spaced apart).
	Dinkler does not disclose wherein at least two of the two bores are spaced apart a distance of about 20 mm to about 55 mm.
Mayfield teaches an analogous device for use with a head fixation device (see annotated Mayfield figure above with regard to claim 19) having analogous two or more bores spaced apart a selected distance as needed (annotated Mayfield figure above; Mayfield, page 3; Mayfield page 4 provides that the rocker arm [analogous device for use with a head fixation device] vary in size to provide the ability to match stabilization points to the size of the patient’s head [adult or child], Mayfield, page 4; thus placement of the contact features and the bores within which the contact features are disposed varies and is selected depending on size of the patient’s head).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bores of the rocker arm for use with a head fixation device of Dinkler are spaced apart a selected distance as needed, as taught by Mayfield, in order to provide an improved device for use with a head fixation device that provides optimal fixation and surgical access (Mayfield, page 4).
Dinkler in view of Mayfield discloses the invention as described above.
Dinkler in view of Mayfield does not disclose wherein at least two of the two or more bores are spaced apart a distance of about 20 mm to about 55 mm.
Wang teaches an analogous device for use with a head fixation device (Fig. 1D) having at least two positions at which analogous contact features (two pins on left side of annotated Wang Fig. D above with regard to the rejection to claim 20) are retained, where at least two of the two or more positions are spaced apart a distance of about 20 mm to about 55 mm (the distance between the two pins [distance 1] is about greater than ½ of the 3.5 cm distance [Distance 2] as shown in the drawing thus about 2.0 cm; thus the positions at which the pins [contact features] are retained are spaced apart about 2.0 cm).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the two or more bores of the rocker arm assembly for use with a head fixation device of Dinkler and Mayfield are spaced apart a distance of about 20 mm to about 55 mm as taught by Wang in order to provide an improved rocker arm assembly for use with a head fixation device provides optimal fixation and surgical access (Mayfield, page 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./ Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786